PER CURIAM:
Louis Antonellis appeals the district court’s order granting the Appellees’ Motion to Dismiss. We have reviewed the record and find no reversible error. Accordingly, we deny Antonellis’ motion to present oral argument and affirm for the reasons stated by the district court. Antonellis v. Cumberland County Bd. of Educ., No. 5:07-cv-00188-H (E.D.N.C. Feb. 12, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.